Exhibit 99.1 State Bancorp, Inc. Annual Stockholders’ Meeting President and CEO Report April 29, 2008 [Title Slide # 1] Before I review our 2007 financial performance, I want to touch on some more global topics. Many of us watched with stunned amazement while Bear Stearns imploded over a mere 96-hour period. I am of the opinion that the Federal Reserve and US Treasury took the absolute proper action in providing the framework and financial support to facilitate the JPMorgan Chase acquisition. The current economy is fragile and likely would not have withstood the enormous implications of Bear Stearn’s collapse. That said, I suggest that companies that take the market risk that Bear Stearns apparently consistently took, create some significant degree of moral hazard for the US Treasury. When the money was rolling in Bear’s doors, the shareholders and insiders benefited handsomely.When it came to failure, suddenly the taxpayer gets handed the bill. I think that if the benefits of the Fed’s discount window are to be available to entities other than the highly regulated banking sector, then those entities should be paying the same price the commercial banking industry pays – in good times and bad for that distinct privilege. The price of emergency access for investment banks should be significant on-going annual fees, scrutiny under rigorous federal examination and mandated adherence to business practice regulations like the Community Reinvestment Act. Now this may seem far a field for the State Bancorp shareholders but, in my opinion, the consequences of their aggressive financing have created a downward draft in our economy that has visibly increased our own business costs and credit risk - here and now at State Bancorp. With that said, last year as I was about to become CEO, I reviewed with you several challenges that I felt were limiting our Company’s capacity to grow in what I predicted would be a difficult and competitive road ahead. Today, even with those words still echoing, few of us could have envisioned that the capital market meltdown that began shortly after our 2007 meeting would reach the depth and breadth that it has. The price of our stock is not where I would like to see it. I have said that consistently over the last year and we clearly need to do better. To some extent the noise and cost of the restructuring process we have gone through understandably clouded the many positive aspects of our story. The painful and exorbitant cost of the purported shareholder derivative lawsuit has further depressed our earnings and consequently our stock price. This very volatile market is not hospitable to companies with complicated explanations behind their earnings and we, most unfortunately, fit that description. Despite the complications from the markets, the Company has successfully accomplished the strategic objectives I put forth at our last shareholder meeting. All our restructuring required careful consideration and execution and we have tried to be diligent and timely in communicating our actions to you and the markets. I am committed to building greater focus, transparency, efficiency and core earning power in our Company. [Accomplishments Slide # 2] Bullet 1 We have re-emphasized our corporate lending business so that our focus remains steadfast on our core market of commercial real estate owners and developers, small to middle market businesses and professional service firms. Bullet 2 The opening of our new Manhattan office on the 16th floor of 780 Third Avenue and Bullet 3 the recruitment of experienced commercial bankers in both our Manhattan and Long Island offices will further that goal. Bullet 4 The cost saving Voluntary Exit program that was offered in April 2007 and Bullet 5 the addition of highly skilled professionals in key management and internal control positions throughout the Bank resulted in changes to our management structure and provided a re-alignment of resources in critical areas. Bullet 6 With the addition of a new IT Team, we have completed a comprehensive risk assessment of the Bank’s technology platforms and are well on our way to making continued improvements to our infrastructure that will support our growth strategies while building efficiencies in our business operations. [Accomplishments Slide #3] Bullet 1 We focused on building a strong system of corporate governance and internal controls with experienced professionals in legal, corporate planning, internal audit, compliance, security and credit management. Bullet 2 We enhanced our employee benefit programs and continue to better align our employee compensation programs to foster an overall environment in which each staff member is encouraged to play their role in improving our performance and bringing about attainment of our strategic goals. Bullet 3 In the spirit of transparency, we now have independent investment coverage by Sandler O’Neill and hope to receive coverage with other research professionals in Bullet 4 A line by line analysis of our cost structure was conducted in order to improve the Company’s operating efficiency.None of this was pleasant but the one-time expenses and write downs of 2007 were needed and allowed your Company to move forward in this treacherous environment.Our run rate of operating expenses in virtually every category was too high relative to revenue produced and status quo was not an option for survival. We are realizing these improvements now, with the glaring exception of the significantly increased legal expense primarily related to the purported derivative lawsuit that was filed supposedly to benefit shareholders in July 2007.Our new board members, Nicos Katsoulis and Hon.
